      Case 2:21-cv-00052-ECM-KFP Document 24 Filed 09/13/21 Page 1 of 2




                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

RONNIE EDWARD MILLER, JR., #244648, )
                                    )
    Plaintiff,                      )
                                    )
    v.                              )                 CIVIL ACT. NO. 2:21-cv-52-ECM
                                    )                             (WO)
WARDEN CALLOWAY, et al.,            )
                                    )
    Defendants.                     )

                                    OPINION and ORDER

       On July 19, 2021, the United States Magistrate Judge entered a recommendation

that the Plaintiff’s complaint be dismissed due to the Plaintiff’s failure to comply with the

Court’s Order. (Doc. 19). On August 25, 2021, after the Plaintiff failed to file any

objections, the Court adopted the recommendation, dismissed the case, and entered final

judgment. (Docs. 21 and 22).

       On September 12, 2021, the Clerk of Court received from the Plaintiff a motion for

reconsideration. (Doc. 23). In the motion, the Plaintiff asks the Court to vacate the final

judgment and allow this matter to proceed because he erroneously mailed a motion for an

extension of time to the Attorney General’s office and not to the Court. Upon consideration

of the motion, and for good cause, it is

       ORDERED as follows that:

       1.     the Plaintiff’s motion for reconsideration which the Court construes as a

motion to vacate the judgment (doc. 23) is GRANTED;
      Case 2:21-cv-00052-ECM-KFP Document 24 Filed 09/13/21 Page 2 of 2




      2.     the Opinion and Order and Final Judgment entered on August 25, 2021 are

VACATED;

      3.     The Clerk of the Court is DIRECTED to reopen this case; and

      4.     this matter is REFERRED back to the United States Magistrate Judge for

further proceedings consistent with this Order.

      Done this 13th day of September, 2021.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
